SEE, Justice
(concurring specially).
I concur in denying the petition for the writ of certiorari. The State’s petition alleges as its ground for review that the Court of Criminal Appeals’ opinion in the present case conflicts with State v. Hol*600man, 486 So.2d 500 (Ala.1986). See Rule 39(a)(1)(D), Ala. R.App. P. I do not believe that the Court of Criminal Appeals’ opinion conflicts with Holman. This case presents facts similar to those in Brown v. State, 495 So.2d 729 (Ala.Crim.App.1986), and the State’s petition does not seek cer-tiorari review for the purpose of having this Court overrule Brown. See Rule 39(a)(1)(E), Ala. R.App. P.